Poch, J. This case comes before the court upon the joint stipulation of the parties, by which the Respondent and the Claimant agree to the entry of an award in the amount of $1,100.00 for injuries suffered by Claimant on July 8, 1979, at Lowden Memorial State Park as a result of a defective swing. The court finds that there are no disputed questions of fact or law, and that there is no controversy as to the fairness and reasonableness of the agreed award. While the court is not bound by the joint stipulation of the parties in its determination, it has no inclination to interpose a controversy where none appears to exist and where the parties have made a joint stipulation fairly and with full knowledge of the elements contained therein. The court hereby awards to the Claimant the sum of $1,100.00 (eleven hundred dollars and no cents).